NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                           JUL 17 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANTHONY A. COSS,                                 No.    19-15240

                Plaintiff-Appellant,             D.C. No. 4:16-cv-00576-CKJ

 v.
                                                 MEMORANDUM*
TIFFANY & BOSCO, PA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Anthony A. Coss appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a dismissal for failure to prosecute, Al-Torki v.


      *
               This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3. Coss’s request for oral argument,
set forth in the opening brief, is denied.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing Coss’s claim

against defendants Tiffany & Bosco, P.A. and David Cowles for failure to

prosecute because Coss failed to comply with the district court’s order that directed

him to serve these defendants and warned that failure to comply could result in a

dismissal. See id. (discussing factors that courts must consider in determining

whether to dismiss for failure to prosecute). We reject as meritless Coss’s

contention that the district court’s order was ambiguous due to a typographical

error as to which party to serve.

      The district court did not abuse its discretion by denying Coss’s motion for

reconsideration because Coss failed to demonstrate any basis for such relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (standard of review and grounds for relief under Fed. R. Civ. P. 59(e)

and 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                    19-15240